Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buckman et al. (US Pre-Grant Publication 2017/0228752) in view of Kateraas et al. (US Pre-Grant Publication 2011/0152637), further in view of Gartenberg et al. (US Pre-Grant Publication 2016/0171546). 

As to claim 8, Buckman teaches an information providing system for selecting content to be provided to a user and when to provide the selected content based on a condition of the user, the system comprising: 
a terminal device that acquires, from one or more sensors, biological information including an acceleration and pulse rate of the user (see paragraphs [0025] and [0051]. Biological information including a heart rate of a user is tracked. Additionally, the mobile device may be equipped with an accelerometer, [0025] and [0028]); and 
an information processing device, 
wherein the terminal device 
calculates an amount of change for … the acceleration on currently acquired biological information and previous biological information acquired a predetermined time earlier than the time of the currently acquired biological information (see paragraphs [0027]-[0028]. Biometric data may be gathered for a period of time. The system may determine that a user had recently been running and was now at rest),BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/PLC/labApplication No.: 16/398,810Docket No.: 1190-1005PUS1Reply dated March 16, 2022Page 3 of 10Reply to Office Action of December 22, 2021 
calculates increase and decrease information for … the acceleration based on the calculated amount of change (see paragraphs [0028]-[0029]. An increase in information may be determined, such as that a user has now concluded running), 
determines a current condition, from a plurality of predefined conditions, of the user based on the calculated increase and decrease information for … the acceleration (see paragraphs [0027]-[0029]. Biometric data is submitted to a server and analyzed. Also see paragraph [0031], for determining that a user is skydiving and waiting until a user has safely landed before presenting an offer), 
the plurality of predefined conditions including at least a normal condition and one or more non-normal conditions (see paragraphs [0027]-[0029] and [0031]. The system determines when a user is moving and when a user is at rest. The condition may be used to decide whether to provide offers to a user) …, 
the information processing device 
receives transmission data including position information as information for identifying a store and category information indicating a category to which merchandise or service provided by the store belongs (see paragraph [0040]. User location data may be submitted to a server. The server may determine that a user should be offered a promotion for shoes (a category) from a shoe store), 
selects, as the content to be provided to the user, content of another store associated with the category information and different from the store identified by the position information included in the transmission data included in the transmission data when judging that the content of the another store should be provided (see paragraph [0050]. The system may have multiple shoe promotions to offer. The system may choose which offer to make based on a fee), 
receives the determined current condition of the user from the terminal device (see paragraphs [0027]-[0029] and [0031]. The system may wait until a user has finished an activity before making an offer), 
…
transmits the selected content to the terminal device when judging that the content should be provided to the terminal device (see paragraph [0031] and [0040]. Offers may be provided to a user).
Buckman does not explicitly teach: 
calculates an amount of change for each of the pulse rate and acceleration based on currently acquired biological information and previous biological information acquired a predetermined time earlier than the time of the currently acquired biological information;
calculates increase and decrease information for each of the pulse rate and acceleration based on the calculated amount of change;
determines a current condition, from a plurality of predefined conditions, of the user based on the calculated increase and decrease information for each of the pulse rate and acceleration;
the non-normal conditions being one or more of tension, impatience, and fatigue; 
judges whether the selected content should be provided to the terminal device or not based on whether the received current condition has been continuously been a non-normal condition for a fixed period of time, and 
Kateraas teaches: 
calculates an amount of change for each of the pulse rate and acceleration based on currently acquired biological information and previous biological information acquired a predetermined time earlier than the time of the currently acquired biological information (see paragraphs [0038]-[0039]. The system may learn a user’s activity level, [0038]. This is previous biological information. From this, the system may determine a difference between the previous level and a current physical activity level to determine that a user is exercising, [0039]. As noted in [0039], this includes pulse rate and acceleration levels);
calculates increase and decrease information for each of the pulse rate and acceleration based on the calculated amount of change (see paragraphs [0039]-[0040]. Change regarding the user’s activity level is calculated);
determines a current condition, from a plurality of predefined conditions, of the user based on the calculated increase and decrease information for each of the pulse rate and acceleration (see paragraphs [0035]-[0036] and [0039]. A user’s current condition may be judged to be exercising for a set amount of time above a threshold, [0039]. This includes measuring a pulse rate and acceleration level);
judges whether the selected content should be provided to the terminal device or not based on whether the received current condition has been continuously been a non-normal condition for a fixed period of time (see paragraph [0035]. If a user has been exercising for an amount of time, a user may be offered rewards, discounts, or currency). 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified Buckman by the teachings of Kateraas because both references are directed towards monitoring user activity level and providing offers based on monitored activity level. Kateraas will provide Buckman the ability to learn an individual’s users habits better and to provide offers and content based on a user’s individual needs. 
Gartenberg teaches: 
Determines a current condition, from a plurality of predefined conditions, of the user … the plurality of predefined conditions including at least a normal condition and one or more non-normal conditions, the non-normal conditions being one or more of tension, impatience, and fatigue (see paragraph. [0014]. User fatigue may be measured. As noted in paragraph [0045], a current user physiological state may be measured. Paragraph [0050] shows how the current user physiological state may be translated into an offer from a merchant); 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified Buckman by the teachings of Gartenberg because both references are directed towards monitoring user activity level and providing offers based on monitored activity level. Gartenberg will provide Buckman with more a refined definition of a user physiological state, which will allow merchants to more specifically tailor their offers to fit user needs. 

As to claim 3, Buckman as modified teaches the information providing system according to claim 8, wherein the information processing device retains the content when judging that the content should not be provided (see Buckman paragraph [0031]).

As to claim 5, Buckman as modified teaches information providing system according to claim 8, wherein the information processing device when a plurality of other stores including the another store associated with the category information and different from the store identified by the position information are detected, selects one store from the plurality of detected other stores based on provision item information indicating a characteristic of the plurality of detected other stores, and selects, as the content to be provided to the user, content of the selected store when judging that the content of the selected store should be provided (see Buckman paragraph [0050]. The system may have multiple shoe promotions to offer. The system may choose which offer to make based on a fee).

As to claim 9, Buckman teaches the information providing system according to claim 8, wherein the terminal device includes a mobile information terminal used by the user and a biological information acquisition device (see Buckman paragraphs [0023]-[0025] and [0027]), wherein 
the biological information acquisition device 
acquires the biological information from the one or more sensors (see Buckman paragraphs [0023]-[0025] and [0027]), and 
transmits the biological information to the mobile information terminal (see Buckman paragraphs [0023]-[0025] and [0027]), the mobile information terminalBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/PLC/labApplication No.: 16/398,810Docket No.: 1190-1005PUS1Reply dated March 16, 2022Page 4 of 10 
Reply to Office Action of December 22, 2021receives the biological information from the biological information acquisition device (see Buckman paragraphs [0023]-[0025] and [0027]), and 
determines the current condition, from the plurality of predefined conditions, of the user based on the calculated increase and decrease information and transmits the current condition to the information processing device (see Buckman paragraphs [0023]-[0025] and [0027]), and 
the information processing device 
receives the result of the analyzing from the mobile information terminal (see Buckman paragraphs [0023]-[0025] and [0027]), 
judges whether the selected content should be provided to the mobile information terminal or not based on whether the received current condition has been continuously been a non-normal condition for a fixed period of time (see Kateraas paragraphs [0035]-[0036] and [0039]. A user’s current condition may be judged to be exercising for a set amount of time above a threshold, [0039]. This includes measuring a pulse rate and acceleration level), and 
transmits the selected content to the mobile information terminal when judging that the content should be provided to the mobile information terminal (see Buckman paragraphs [0023]-[0025] and [0027]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman et al. (US Pre-Grant Publication 2017/0228752) in view of Kateraas et al. (US Pre-Grant Publication 2011/0152637), in view of Gartenberg et al. (US Pre-Grant Publication 2016/0171546), further in view of Joshi et al. (US Patent 10,026,099). 

As to claim 10, Buckman as modified teaches he information providing system according to claim 8.
Buckman does not teach wherein the information processing device provides content of a store including a place to rest when the result of the analyzing is that the user needs a rest.  
Joshi teaches wherein the information processing device provides content of a store including a place to rest when the result of the analyzing is that the user needs a rest (see Joshi 12:66-13:34. The system may determine that a user should receive offers to a spa, massage, or restaurant. All of these are “a rest”).
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified Buckman by the teachings of Joshi. Both Buckman and Joshi are directed to detecting information about a user and sending offers to the user. Joshi merely expands the number and type of offers that may be offered to a user, which will enhance the user experience by providing additional offers and services. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman et al. (US Pre-Grant Publication 2017/0228752) in view of Kateraas et al. (US Pre-Grant Publication 2011/0152637), in view of Gartenberg et al. (US Pre-Grant Publication 2016/0171546), and further in view of Beck (US Patent 10,096,043). 
 
As to claim 11, Buckman as modified teaches information providing system according to claim 8, 
…
the information processing device updates relevant category information in a relevant category information table, indicating correspondence relationship between category information indicating a category to which merchandise or service provided by a store belongs and the relevant category information relevant to the category information, to the first category information when the result of analyzing indicates that the condition of the user is normal and a present time is in the time period of the event (see Buckman paragraph [0032]. A relevant offer database is updated when a user is present at a concert during the concert. This is related to a category of goods provided by the concert venue).
Buckman does not clearly teach: 
wherein the information processing device stores a facility information table that indicates correspondence relationship between a time period of an event held by a store and first category information indicating a category to which merchandise or service provided by the store holding the event belongs, and 
Beck teaches wherein the information processing device stores a facility information table that indicates correspondence relationship between a time period of an event held by a store and first category information indicating a category to which merchandise or service provided by the store holding the event belongs (see 54:20-55:47 for an example of a query that is performed on tables. The tables indicate a correspondence relationship between a time period of an event held by a store, such as the merchant hours, and category information such as a type of business. It is noted that Buckman more clearly shows specific events such as concerts being considered for offers, such as in paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified Buckman by the teachings of Beck. Both Buckman and Beck are directed to detecting information about a user and sending offers to the user. Beck merely expands the type of offers that may be offered to a user and the type of data tracked, which will enhance the user experience by providing additional offers and services with specificity. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152